             Case 2:19-cv-02002-RSL Document 19 Filed 05/11/20 Page 1 of 3




 1                                                       THE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9   JEFFREY GUILMETTE, a Washington            )
     resident, by and through his Power of      )
10   Attorney, Joanne Guilmette,                )
                                                )
11                                  Plaintiff,  )
                                                )
12                                                         Case No. 2:19-cv-02002-RSL
             v.                                 )
                                                )
13                                                         STIPULATION AND ORDER OF
     SEATTLE THEATRE GROUP, a                   )          DISMISSAL WITH PREJUDICE
     Washington corporation and operator of The )
14   Neptune Theatre, The NEPTUNE               )
     BUILDING LLC, a Washington Limited         )
15   Liability Company and owner of The Neptune )
     Theatre,                                   )
16                                              )
                                 Defendants.    )
17                                              )
                                                )
18

19          IT IS HEREBY STIPULATED AND AGREED BY THE PARTIES, by and through
20   their respective counsel of record, that all claims asserted by Plaintiff against Defendants in the
21   above-captioned matter have been resolved to the parties’ mutual satisfaction. Plaintiff agrees to
22   dismiss his case with prejudice, and the parties agree that each party will bear their own attorney’s
23   fees and costs. However, the parties request the Court to retain jurisdiction to enforce the terms
24   of their settlement agreement under the authority of Kokkonen v. Guardian Life Insurance Co. of
25   America, 511 U.S. 375, 381-82 (1994).
26

27
     STIPULATION AND ORDER                                                          LANE POWELL PC
                                                                             1420 FIFTH AVENUE, SUITE 4200
     OF DISMISSAL WITH PREJUDICE - 1                                                  P.O. BOX 91302
     Case No. 2:19-cv-02002-RSL                                                 SEATTLE, WA 98111-9402
                                                                              206.223.7000 FAX: 206.223.7107
             Case 2:19-cv-02002-RSL Document 19 Filed 05/11/20 Page 2 of 3




 1          DATED: May 8, 2020

 2                                       LANE POWELL PC
 3

 4                                       By s/Michael T. Kitson
                                            D. Michael Reilly, WSBA No. 14674
 5                                          reillym@lanepowell.com
                                            Michael T. Kitson, WSBA No. 41681
 6                                          kitsonm@lanepowell.com
                                            Telephone: 206.223.7000
 7                                          Facsimile: 206.223.7107
 8                                       Attorneys for Defendants Seattle Theatre Group
                                         and The Neptune Building LLC
 9

10
                                         THE LAW OFFICE OF COREY GUILMETTE
11

12                                       By s/Corey Guilmette (with auth. given to e-sign)
                                            Corey Guilmette, WSBA No. 51165
13                                          corey.guilmette@gmail.com
                                            Telephone: 206.641.5334
14
                                         Attorney for Plaintiff Jeffrey Guilmette
15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATION AND ORDER                                              LANE POWELL PC
                                                                 1420 FIFTH AVENUE, SUITE 4200
     OF DISMISSAL WITH PREJUDICE - 2                                      P.O. BOX 91302
     Case No. 2:19-cv-02002-RSL                                     SEATTLE, WA 98111-9402
                                                                  206.223.7000 FAX: 206.223.7107
             Case 2:19-cv-02002-RSL Document 19 Filed 05/11/20 Page 3 of 3




 1                                              ORDER

 2          Pursuant to the foregoing Stipulation, IT IS HEREBY ORDERED:

 3      1. The parties shall comply with the terms of their settlement agreement entered into on

 4          April 22, 2020.

 5      2. By consent of the parties, the Court shall retain jurisdiction for the purpose of enforcing

 6          the terms of the settlement agreement through December 31, 2021.

 7      3. Except as provided for in paragraphs 1 and 2 above, this case is dismissed with prejudice,

 8          and each party shall bear its own attorney’s fees and costs.

 9

10          DATED this 11th day of May, 2020.

11

12
                                                    A
13                                                  HONORABLE ROBERT S. LASNIK
                                                    UNITED STATES DISTRICT JUDGE
14
     Presented by:
15   LANE POWELL PC
16   By s/ Michael T. Kitson
        D. Michael Reilly, WSBA No. 14674
17      reillym@lanepowell.com
        Michael T. Kitson, WSBA No. 41681
18      kitsonm@lanepowell.com
        Telephone: 206.223.7000
19      Facsimile: 206.223.7107
20       Attorneys for Defendants Seattle Theatre Group
         and The Neptune Building LLC
21

22   THE LAW OFFICE OF COREY GUILMETTE
23
     By s/ Corey Guilmette (with auth. given to e-sign)
24      Corey Guilmette, WSBA No. 51165
        corey.guilmette@gmail.com
25      Telephone: 206.641.5334
26       Attorney for Plaintiff Jeffrey Guilmette
27
     STIPULATION AND ORDER                                                        LANE POWELL PC
                                                                           1420 FIFTH AVENUE, SUITE 4200
     OF DISMISSAL WITH PREJUDICE - 3                                                P.O. BOX 91302
     Case No. 2:19-cv-02002-RSL                                               SEATTLE, WA 98111-9402
                                                                            206.223.7000 FAX: 206.223.7107
